                 Case 18-24540-RAM         Doc 46     Filed 03/05/19      Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA (MIAMI)

                                                     CASE NO. 18-24540-RAM

                                                     Chapter 13

In re:

ARMANDO REBULL a/k/a
ARMANDO REBULL, JR.,

            Debtor.
______________________________/


                        WESTPORT RECOVERY CORPORATION’S
                       AMENDED OBJECTION TO CONFIRMATION
                           OF DEBTOR’S CHAPTER 13 PLAN

                 Westport Recovery Corporation (hereinafter “Westport”), an unsecured creditor,

objects to the confirmation of debtor, Armando Rebull a/k/a Armando Rebull, Jr.’s, Chapter 13 Plan

(DE #9) and, in support thereof, states:

                 1.     Westport has filed a Proof of Claim as an unsecured creditor in the amount

of $21,483.90.

                 2.     Pursuant to the terms of the debtor’s Chapter 13 Plan, unsecured nonpriority

creditors will receive the sum of $1.00 per month for 36 months.

                 3.     Westport objects to the debtor’s plan as this plan is not a confirmable plan

under 11 U.S.C. §1325. The plan does not provide that all of the debtor’s projected disposable

income will be applied to make payment to unsecured creditors under the plan, in accordance with

11 U.S.C. §1325(b)(1)(B). See also In re Becquer, 407 B.R. 435 (Bankr. S.D. Fla. 2009). Pursuant

to 11 U.S.C. §1325(b)(1)(B), a court may not confirm a proposed Chapter 13 plan if a trustee or an

unsecured creditor objects to confirmation unless the debtor is committing all of his or her “projected
               Case 18-24540-RAM          Doc 46      Filed 03/05/19     Page 2 of 5




disposable income” to the plan payments to unsecured creditors.

               4.      The debtor, Armando Rebull a/k/a Armando Rebull, Jr., and his wife, Marie

Rebull, are licensed real estate agents and receive commissions from The Keyes Company.

Although the debtor reflects “Gross receipts” from operating a business of $4,706.58 ($2,353.29 for

the debtor and $2,353.29 for the debtor’s wife) in his Form 122C-1, this sum is, in fact, not an

accurate reflection of “Gross receipts” from the debtor’s business. Based upon the information

contained in the Profit and Loss Statement for Armando and Marie Rebull submitted to the

Bankruptcy Trustee, the monthly “Gross receipts” figure in Form 122C-1 is the “net” monthly

income based upon a calculation of “Gross income” less the claimed business expenses.

               5.      The Profit and Loss Statement reflects Gross Income for the seven month

period prior to the filing of this bankruptcy petition in the sum of $75,087.00, and total expenses of

$42,141.00 for that same time period. The monthly gross income for both the debtor and his wife

as provided in the Profit and Loss Statement is represented to be $10,726.71 ($75,087.00 ÷ 7). This

figure, however, varies substantially from the total income received by the debtor and his wife in

2018. Based upon the Form 1099s for the debtor, Armando Rebull, and his wife, Marie Rebull, the

combined gross income from real estate commissions for the year 2018 was $187,820.09. Therefore,

the average monthly gross income for 2018 for the debtor and his wife was $15,651.67, well above

the amount of $10,726.71 used by the debtor to calculate his CMI. Furthermore, based upon the

closed sale commission data received from The Keyes Company, the actual post-petition income for

the debtor and his wife for the months of November and December 2018 was $34,844.94, which is

a monthly average of $17,422.47, again well in excess of the amount upon which the debtor’s



                                                -2-
               Case 18-24540-RAM           Doc 46      Filed 03/05/19     Page 3 of 5




calculation of CMI is based.

               6.      Accordingly, Westport Recovery Corporation submits the current monthly

income calculation contained in the debtor’s Form 122C-1 does not accurately reflect reasonably

anticipated income during the course of the debtor’s plan. While Westport Recovery Corporation

acknowledges that the disposable income calculation is derived from a date six months prior to the

filing of the petition, “the presumptive use of the disposable income calculation may be rebutted if

... the historic six month prepetition average is not a realistic basis for projecting the actual income

the debtor will receive during the term of the plan. Becquer, 407 B.R. at 439.

               7.      Westport Recovery Corporation also objects to the debtor’s calculation of

business expenses as reflected on the aforementioned Profit and Loss Statement. Westport Recovery

Corporation submits that all of the these expenses need to be substantiated and justified. At the

debtor’s 2004 Examination on March 4, 2019, the debtor had no documentation to support any of

the expense items on this Profit and Loss Statement including, but not limited to, combined expenses

for the seven month period for “Advertising/stamps/office” of $12,000.00 and combined expenses

for “Client entertainment dining” of $7,000.00.

               8.      Finally, based upon the debtor and his wife’s actual income for 2018 and the

reasonably anticipated income during the course of the debtor’s plan, Westport Recovery

Corporation also submits that the Commitment Period for the debtor’s bankruptcy should be five

years, based upon the calculations in Part 3 of Form 122C-1.

               9.      For these reasons, Westport does not accept the terms of debtor’s proposed

Chapter 13 Plan.



                                                 -3-
               Case 18-24540-RAM          Doc 46      Filed 03/05/19    Page 4 of 5




               10.     Based on the foregoing, Westport objects to confirmation of the debtor’s

Chapter 13 Plan.

               WHEREFORE, Westport Recovery Corporation respectfully requests that this Court

enter an Order denying confirmation of debtor’s Chapter 13 Plan and granting such other and further

relief as the Court deems proper.

                                                     s/ Robert D. Friedman
                                                    Fla. Bar No. 356417
                                                    rfriedman@friedmangreenberg.com
                                                    FRIEDMAN & GREENBERG, P.A.
                                                    9675 West Broward Boulevard
                                                    Plantation, Florida 33324
                                                    954/370-4774
                                                    954/370-3498 (facsimile)
                                                    Attorneys for Westport Recovery Corporation


                                 CERTIFICATE OF SERVICE

               I hereby certify that on March 5, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day to Nancy K. Neidich, Chapter 13 Standing Trustee, Office of the U.S. Trustee, and

on all counsel of record or pro se parties identified on the attached Service List in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

other authorized manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.

                                                      s/ Robert D. Friedman
                                                       Robert D. Friedman




                                                -4-
              Case 18-24540-RAM        Doc 46      Filed 03/05/19   Page 5 of 5




                              SERVICE LIST
             IN RE: ARMANDO REBULL a/k/a ARMANDO REBULL, JR.
                          CASE NO. 18-24540-RAM


Maria E. Escoto-Castiello, Esq.
escotocastiello@bellsouth.net
meclaw@bellsouth.net
2000 South Dixie Highway, #104A
Miami, Florida 33133
305/860-0991 (telephone)
305/860-0953 (facsimile)
Attorney for Debtor
CM/ECF will issue a Notice of Electronic Filing

Nancy K. Neidich, Trustee
P. O. Box 279806
Miramar, Florida 33027
954/443-4402 (telephone)
www.ch13miami.com
CM/ECF will issue a Notice of Electronic Filing

U.S. Trustee
Office of the U.S. Trustee
USTPRegion21.MM.ECF@usdoj.gov
51 Southwest 1st Avenue
Suite 1204
Miami, Florida 33130
305/536-7285 (telephone)
CM/ECF will issue a Notice of Electronic Filing

Capital One Auto Finance, a division of Capital One, N.A.
c/o AIS Portfolio Services, LP
4515 N Santa Fe Avenue Dept. APS
Oklahoma City, Oklahoma 73118

Synchrony Bank
PRA Receivables Management, LLC
c/o Valerie Smith
P. O. Box 41021
Norfolk, Virginia 23541



                                             -5-
